Citation Nr: 1546385	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to September 21, 2001, under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1978 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which effectuated a February 2007 Board decision that granted TDIU, effective June 15, 2006.  The Veteran appealed the issue of entitlement to an earlier effective date, and in February 2012, the Board granted the claim, to the extent that it assigned an effective date of September 21, 2001.  The Board remanded the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) prior to September 21, 2001.  An April 2013 Board decision determined that the Veteran was not entitled to TDIU prior to September 21, 2001.  The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims.  In July 2014, the Court issued a memorandum decision vacating the April 2013 Board decision and remanded the matter on appeal for readjudication consistent with the instructions in the July 2014 memorandum decision.  In January 2015, the Board remanded this matter.  


FINDINGS OF FACT

Resolving reasonable doubt in favor of the claimant, the Veteran was unable to secure or follow gainful employment as a result of a service-connected disability as of January 7, 2000, but not earlier. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an earlier effective date for TDIU of January 7, 2000, but not earlier, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he was entitled to a TDIU prior to September 21, 2001.  In a substantive appeal received in February 2008, he argued that he has not worked since 1998, and that he had diabetes mellitus.  In a statement, received in April 2008, the Veteran argued that the correct effective date should be the date that his claim for TDIU was received, on January 7, 2000. 

On January 7, 2000, the Veteran filed a claim for TDIU.  He claimed that he was unable to work due to a non-service connected psychiatric disability.  In June 2000, the RO denied the claim.  The Veteran appealed, and in February 2007, the Board granted the claim.  In March 2007, the RO implemented the Board's decision, and assigned an effective date of June 15, 2006. 

The Veteran appealed the issue of entitlement to an earlier effective date for TDIU. In February 2012, the Board granted the claim, to the extent that it assigned an effective date of September 21, 2001, under 38 C.F.R. § 4.16(a) (2015).  Also in February 2012, the Board remanded the issue of entitlement to TDIU prior to September 21, 2001 under 38 C.F.R. § . 4.16(b) (2015).

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date shall be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  Because the Veteran filed the claim on January 7, 2000, the earliest possible effective date is one year prior to the date of receipt of the claim, or January 7, 1999.  38 C.F.R. § 3.400(o)(2) (2015). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

At the time of the Veteran's filing of his claim in January 2000, service connection was in effect for chronic urinary stone formation, rated 30 percent from July 1998, and hypertension, rated 40 percent from July 1998.  His combined disability rating was 60 percent.  38 C.F.R. § 4.25, Table I (2015).

In June 2000, the RO denied the TDIU claim, and the Veteran appealed.  On September 21, 2001, while the Veteran's TDIU claim was on appeal, he filed a claim for increased ratings for service-connected disabilities.  In November 2002, he was granted an increase to a 60 percent for chronic urinary stone formation, effective September 21, 2001.  Therefore, at the time a TDIU was awarded in February 2007, he had a combined rating of 80 percent, effective September 2001.  38 C.F.R. § 4.25, Table I (2015). 

The Board determined that the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU prior to September 21, 2001.  Therefore, the claim for TDIU prior to September 21, 2001, was considered under the criteria of 38 C.F.R. § 4.16(b) (2015). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2015). 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 requires evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994). 

While Social Security Administration decisions regarding unemployability are relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  Damrel v. Brown, 6 Vet. App. 242 (1994); Odiorne v. Principi, 3 Vet. App. 456 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

A September 1998 VA genitourinary report notes that the Veteran had a history of two treatments with electroshock wave lithotripsy and an open ureterolithotomy in 1991.  He complained of uretal stricture with difficulty passing urinary calculus. The diagnoses were chronic urinary stone formation, status post-calculus manipulation three times, electroshock wave lithotripsy two times, status post open ureterolithotomy, and right distal ureteral stricture.  

The Veteran's chronic urinary stone formation, status post right ureterolithotomy, has been rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7510-7509.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  This hyphenated diagnostic code may be read to indicate that ureterolithiasis is the service-connected disorder, and it is rated as if the residual condition is hydronephrosis, under Diagnostic Code 7509.  Under Diagnostic Code 7509, the maximum rating is 30 percent.  Severe conditions may be rated as renal dysfunction, for which a rating of up to 100 percent is provided.  38 C.F.R. § 4.115a (2015).  The Veteran's hypertensive heart disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, the maximum rating provided for is 60 percent.  38 C.F.R. § 4.104 (2015).

Overall, VA reports show that the Veteran received treatment for a wide variety of symptoms and conditions, to include hypertension, kidney symptoms, and psychiatric symptoms.  A July 1999 VA hypertension examination report notes that the Veteran had a history of treatment for hypertension with Vasotec, which he voluntarily discontinued in 1989.  He was noted to have schizophrenia, which was controlled with the use of four medications.  He reported three visits to emergency rooms for hypertension that year.  The diagnosis was arterial hypertension, uncontrolled. 

In April 2000, the Veteran received VA emergency room treatment for pain.  He underwent a left percutaneous nephrolithotomy/right double-J placement.  The postoperative diagnosis was left nephrolithiasis. 

An April 2000 VA general medical examination report shows that the Veteran was noted to have left leg phlebitis, high blood pressure, and schizophrenia, and to be receiving VA treatment for kidney calculus, major depressive affective disorder, syncope and collapse palpitations, unspecified visual loss, and uric acid nephrolithiasis.  His high blood pressure was under treatment and he had multiple episodes of hypertensive crisis.  He also had a two and half year history of treatment for schizophrenia, and a history of thrombophlebitis of the left leg.  The Veteran complained of lumbar pain with frequent renal colic, insomnia, nightmares, restlessness, anxiousness, episodes of vomiting and diarrhea, abdominal colic, right hand cramps, pollakiuria, and two episodes of collapsing with loss of consciousness and syncopes.  He was noted to be taking Xanax, Zyprexa, Monoril, Sertraline, Temazepam, Acetominophen, and Percocet. X-rays revealed bilateral nephrolithiasis.  The report contains diagnoses that include uncontrolled arterial hypertension, bilateral nephrolithiasis, status post renal lithiasis and lipectomy on three occasions, and schizophrenia with major depression.  The examiner stated that the Veteran was unemployable due to psychiatric and nephrolithiasis conditions.

In July 2000, the Veteran was hospitalized by VA for about four days for complaints of right renal colic.  He underwent a nephrostogram.  The diagnoses were left nephrolithiasis, right ureterolithiasis, and hydronephrosis. 

Reports from the Social Security Administration (SSA), show that in August 1999, the Veteran's claim for disability benefits was granted.  In his application documents, the Veteran reported that he had most recently worked, until May 1998, as a general service director for an X-ray clinic.  Prior to that, he had been a general service director at a clinic laboratory, for about seven years.  With regard to his daily activities, he did not want to talk to anyone.  He never visited family or friends.  He spent a great deal of time in his bedroom and bathroom.  He had symptoms that included poor memory and concentration, dizziness, aggressiveness, isolating behavior, and disorientation.  He took medicine for psychiatric symptoms, for which he required supervision of times and doses.  He lived with his wife and children, and he always needed help.  He did not watch television, or read, and he did not have any recreation activities or hobbies.  He had tried to kill himself five times.  The SSA determined that the Veteran was disabled as of May 1998, with a primary diagnosis of major depression, and a secondary diagnosis of hypertension.  The SSA stated that as it defined the terms, a severe impairment is one that significantly limits an individual's physical or mental ability to perform basic work activities, and that an impairment is not severe if it is only a slight abnormality, or a combination of slight abnormalities that has not more than a minimal effect on an individual's ability to perform basic work activities.  The SSA concluded that the Veteran's major depression was severe, and that his high blood pressure, and renal lithiasis, were not severe.  The SSA stated, "His high blood pressure and renal lithiasis are under adequate control and have caused him no undue difficulties."  The SSA further determined that the Veteran's psychiatric impairment prevented him from carrying out even simple instructions on a sustained basis, responding adequately to co-workers, supervision, and usual work situations, concentrating and making judgments that are commensurate with the functions of unskilled work, comply with production schedules and quotas and tolerating even low levels of stress.  The SSA concluded, "His mental impairment is so severe as to preclude him from performing any work activity." 

In February 2012, the Board remanded the claim and directed that issue of entitlement to a TDIU be submitted to the Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b) only, for the period prior to September 21, 2001.  In that Board decision, the Veteran was granted an earlier effective date for TDIU to September 21, 2001 from June 15, 2006.  In granting the earlier effective date, the Board determined that an April 2000 VA examination report concluded that the Veteran was unemployable due to a non-service connected illness and nephrolithiasis.  The Board noted that the opinion within the examination report seemed to have placed equal value on the Veteran's service connected and non-service connected disabilities with respect as to the cause of his unemployabilty.  The Board determined that there was simply no way to determine if the Veteran was capable of maintaining and sustaining substianlly gainful employment with the consideration of only whether his nephrolithiasis caused his unemployability.  Therefore, the Board noted that it was as least as likely as not that the Veteran's nephrolithiasis caused unemployability.  Therefore, the Board found that based upon the April 2000 VA examination report, an earlier effective date of September 21, 2001, was warranted for TDIU.  The Board was unable to grant TDIU prior to September 21, 2001 as the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16 (a) (2015), and remanded the matter of whether TDIU prior to September 21, 2001, was warranted for referral to the appropriate department official.  

In August 2012, an opinion was obtained from the Director of VA Compensation and Pension Service.  However, a January 2015 Board decision remanded the matter for additional consideration for TDIU to the Director of Compensation and Pension Service, as the Board determined that the August 2012 opinion from the Director was based upon an inaccurate factual predicate. 

In May 2015, an opinion was obtained from the Director of VA Compensation and Pension Service.  That opinion noted that the Veteran had not been employed since May 1998.  On May 4, 1998, it was noted that the Veteran became too disabled to work.  It was also noted that the Veteran had completed two years of college and received no additional training or education since becoming too disabled to work.  The Director noted the SSA disability determination report, that the Veteran's psychiatric impairments caused him to be too disabled to work and that his high blood pressure and renal lithiasis were not severe conditions as they were under control.  The Director also noted the April 2000 VA examination report that concluded the Veteran was unemployable due to his psychiatric symptoms and nephrolithiasis.  The Director determined that the April 2000 VA medical opinion offered no clear rationale or evidence of functional impairment caused by the service connected and non-service connected conditions.  Therefore, the Director found that the April 2000 VA medical opinion was of no probative value.  Rather, the Director cited to the SSA decision as probative value that determined the Veteran was unemployable solely due to his mental disorder.  Additionally, the Director determined that while the Veteran experienced symptoms of a kidney disability, there was no evidence prior to September 21, 2001, to show that disability caused the Veteran to be unable to secure and follow substantially gainful employment.  

In light of the evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was not capable of securing and following a substantially gainful occupation as a result of a service-connected disability prior to September 21, 2001 and therefore his claim is granted, effective Janury7, 2000.  

The Board notes that the April 2000 VA examination report supports the claim for entitlement to TDIU, as the VA examiner specifically opined that the Veteran could not work due to his a non-service connected psychiatric disability and a service connected kidney disability.  The Board previously found that examination report supported the assignment of TDIU.

The Board finds that it would be inconsistent to have one instance in which the Board determined that the April 2000 VA examiner's opinion to be probative to grant an earlier effective date of September 21, 2001, for TDIU as noted in the Board's February 2012 decision, and then, in the other instance, determine that same VA medical opinion to be of less probative value and inadequate to grant TDIU prior to September 21, 2001.  Therefore, consistent with the previous Board determination made in this case, the Board finds that the April 2000 VA examination report supports the claim for an earlier effective date for TDIU, effective January 7, 2000, the date he filed his claim.

As noted in the February 2012 Board decision, the April 2000 VA examination report concluded that the Veteran was unemployable due to non-service connected illness and service connected chronic urinary stone formation.  The examiners opinion seemed to place equal value on the service connected and non-service connected disabilities with respect as to the cause of unemployabilty and there is simple no way to determine if the Veteran was able of maintaining and sustaining substantially gainful employment with the consideration of whether chronic urinary stone formation by itself caused unemployability.

In light of the foregoing evidence and after resolving reasonable doubt in favor of the Veteran an earlier effective date of January 7, 2000, the date the claim was filed is granted.  The Board finds that an earlier date is not warranted as the evidence shows that the Veteran became unemployable in 1998, more than one year prior to filing the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16(b) (2015).

ORDER

An earlier effective date of January 7, 2000, but not earlier, for TDIU is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


